Citation Nr: 0405037	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected status post fracture of the 
right tibia and fibula.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
status post fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from January 1991 to February 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for status post 
fracture of the right tibia and fibula, evaluated as 
noncompensable, effective October 27, 2000.  The RO also 
denied entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
status post fracture of the right tibia and fibula.  

By rating action in January 2003, the disability rating for 
the veteran's service-connected status post fracture of the 
right tibia and fibula was raised to 20 percent, effective 
October 27, 2000.  The veteran is also in receipt of a 100 
percent rating based on surgical or other treatment 
necessitating convalescence, effective February 6, 2001, to 
March 31, 2001.

The issue of entitlement to service connection for a right 
knee disability, including as secondary to service-connected 
status post fracture of the right tibia and fibula, will be 
addressed in the Remand portion of this decision.


FINDING OF FACT

The status post fracture of the right tibia and fibula is 
manifested by no more than moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post fracture of the right tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71, Diagnostic 
Code 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of letters 
to the veteran from the RO dated in April 2001 and October 
2003 and the discussions in the September 2001, October 2002, 
and January 2003 rating decisions, the June 2002 Statement of 
the Case (SOC), and the January 2003 Supplemental Statement 
of the Case (SSOC).  The April 2001 letter told the veteran 
to provide information describing evidence or evidence itself 
(i.e., that was in his possession) to VA, and was issued 
prior to initial adjudication, thus the veteran was provided 
the requisite notice as required by the VCAA.  Importantly, 
in October 2003, the veteran reported that he had no 
additional evidence to submit in support of his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the requirements of VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The notification letter sent to the veteran in April 2001 
also properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the RO told the veteran that he should 
submit additional evidence within 60 days, he was also told 
that in order to be considered for the earliest effective 
date based on the current claim, any evidence submitted 
should be received by the RO within one year of the date of 
the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's post-service private 
treatment records.  He denied receiving any VA treatment in 
May 2001.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in October 
2002.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent possible.


Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2003).  
As  regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

Review of the veteran's available service medical records 
show that he had a fracture of the right tibia and fibula in 
August 1991.  The fracture was reduced and a steel rod 
implanted.

Private outpatient treatment records from S. L. Brotherton, 
M.D., dated from November 2000 to February 2001 show that the 
veteran underwent a surgical removal of the screws holding 
the rod because that had become damaged and were causing 
pain.

In September 2001, the RO granted the veteran service 
connection for status post fracture of the right tibia and 
fibula and assigned a noncompensable disability rating, 
pursuant to Diagnostic Code 5262.  A disability rating of 100 
percent based on surgical or other treatment necessitating 
convalescence effective from February 6, 2001 to March 31, 
2001, was also granted.  By rating action dated in October 
2002, the disability rating for the veteran's service-
connected status post fracture of the right tibia and fibula 
was raised to 10 percent, effective October 27, 2000.

Pursuant to Diagnostic Code 5262, impairment of the tibia and 
fibula manifested by nonunion, with loose motion and 
requiring a brace, warrants a 40 percent evaluation.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2003).

A VA examination report dated in October 2002 shows that the 
veteran reported having right ankle pain off and on since his 
surgery in 1991.  He indicated that the pain continued for 10 
years until the February 2002 diagnosis of painful implant to 
the right leg, wherein the screws were removed from his right 
leg, but not the rod as it was a solid filling rod which 
could not be removed without unjustifiable damage to the 
femur bone.  He added that since his screws were removed, he 
continued to have right ankle pain, some days are a little 
worse than others.  He stated that it would swell at times 
and that he also had some knee pain associated with his ankle 
pain.  Pain on a scale of 1 to 10 on bad days was 7, and on a 
good day was 2 to 3. He would average more than 20 episodes 
of pain in his right ankle and knee in one year depending on 
what he would do.  His disorder was aggravated by running up 
stairs or downstairs and he would have a little trouble 
squatting at times, but nothing more than that.  His pain in 
the right ankle was there most of the time and most all of 
the time in his right knee.  The veteran admitted that it 
would not incapacitate him where he could not walk.

Physical examination revealed the right knee with a 5 inch 
scar at the mid patellar area.  No tenderness or swelling was 
present.  The veteran had normal range of motion from zero to 
135 degrees with good flexion and good extension.  In his 
right ankle, dorsiflexion was about 20 degrees and plantar 
flexion was about 35 degrees. Inversion and eversion were 
normal.  There was no swelling or bruising of the ankle.  All 
sensations in his foot and right leg were normal.  He had 
good strength in his right leg and right ankle and he had a 
negative foot drop.  His deep tendon reflexes were 1 to 2+ in 
his right knee jerk and ankle jerk.  The impression was (1) 
chronic right ankle pain with negative examination; (2) 
chronic knee pain with negative examination; and (3) history 
of mid shaft tibial and fibula fracture right leg in August 
of 1991, repaired by screws and rod.

By rating action of the RO dated in January 2003, the 
disability rating for the veteran's service-connected status 
post fracture of the right tibia and fibula was raised to 20 
percent, effective October 27, 2000.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The most recent VA 
examination report shows that the veteran had essentially 
full range of motion of the right knee with no tenderness or 
swelling.  Range of motion for the right ankle was also 
essentially normal, with no swelling or bruising.  The 
veteran had good strength in his right leg and ankle.  
Accordingly, his disability is no more than moderate in 
degree.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

There is no evidence that the veteran's right knee or ankle 
is ankylosed so as to warrant a higher rating under 
Diagnostic Code 5256 or 5270.  Nor does the veteran have 
limitation of extension of the knee to 20 degrees or 
limitation of flexion to 15 degrees as required for a higher 
rating under Diagnostic Codes 5260 and 5261.  As noted above, 
he had range of motion of the knee from 0 degrees of 
extension to 135 degrees of flexion, described as normal.  
There have been no complaints or findings of instability of 
the right knee; therefore, a higher rating is not warranted 
under Diagnostic Code 5257.    

Additionally, the record presents no schedular basis for 
assignment of a rating in excess of the currently assigned 20 
percent rating for the status post fracture of the right 
tibia and fibula, even when the provisions of 38 C.F.R. §§ 
4.40 and 4.45, as well as DeLuca, are considered.  As 
indicated above, the Board has considered the veteran's 
assertions, including those of increased pain with running up 
or down stairs.  However, given the objective findings, which 
were negative as described by the VA examiner, the Board 
concludes that the extent to which pain limits the veteran's 
motion is contemplated in the current 20 percent evaluation.  
Further, there is no showing that, at any time since the 
effective date of the grant of service connection, the 
veteran has experienced any functional loss in addition to 
that shown due to weakness, fatigability, or incoordination, 
nor is there any objective evidence of greater limitation of 
motion due to pain, to include during flare-ups.  As such, 
the current disability evaluation adequately compensates the 
veteran for the additional functional impairment that the 
veteran experiences as a consequence of use of his right leg.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. 
§§ 4.40, 4.45 (2003).  

The Board has considered whether separate ratings for the 
veteran's right lower extremity disability are warranted.  As 
Diagnostic Code 5262 contemplates slight, moderate, or marked 
knee or ankle disability, this would encompasses limitation 
of motion and instability.  Assigning separate ratings under 
Diagnostic Code 5262 and Diagnostic Codes 5257, 5260, 5261, 
and/or 5271 would constitute compensation for the same 
symptomatology under different diagnostic codes; therefore, 
it would be prohibited under 38 C.F.R. § 4.14.  

Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected status post fracture of 
the right tibia and fibula.  The benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) is not for application  
as the evidence for and against the claim is clearly not in 
equipoise.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
Schedular criteria are inadequate to evaluate the veteran's 
status post fracture of the right tibia and fibula so as to 
warrant referral to the RO for consideration of an assignment 
of a greater evaluation on an extra-schedular basis.  In this 
regard, there is no showing that the disability has resulted 
in marked interference with employment, and there is no 
showing that the veteran's status post fracture of the right 
tibia and fibula has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  It was noted by Stephen L. Brotherton, M.D. in 
February 2001 that the veteran could return to work as a 
prison guard in two weeks, following his surgery.  Moreover, 
the veteran has stated that his disability does not 
incapacitate him so that he cannot walk.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected status post fracture of the 
right tibia and fibula is denied.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim for service 
connection for a right knee disability, including as 
secondary to the service-connected status post fracture of 
the right tibia and fibula.  

The veteran's service medical records appear to be 
incomplete.  VA must make as many requests as are necessary 
to obtain service medical records, and will end its efforts 
only if VA concludes that these records do not exist or that 
further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(2) (2003).  Accordingly, additional 
efforts are warranted by the RO on remand.  

The veteran should also be re-examined by VA on remand in 
order to obtain an appropriate medical opinion.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Any additional records showing treatment for a right 
knee disorder should also be obtained.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Ask the veteran to identify all 
medical care providers who have treated 
him for his right knee disorder since his 
separation from service.  All  records of 
any treatment reported by the veteran 
that have not already been associated 
with the claims folder should be 
obtained.

2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examination report must 
be annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests, including x-rays if indicated, 
that are deemed necessary by the examiner 
should be conducted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any right knee disorder found 
to be present.

Specifically, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
right knee disorder (a) had its onset 
during active service or is related to any 
in-service disease or injury, or (b) was 
either caused or aggravated by the 
veteran's service-connected status post 
fracture of the right tibia and fibula.  

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.  

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further adjudication of the 
claim.

4.  Readjudicate the veteran's claim for 
service connection for a right knee 
disability, including as secondary to the 
service-connected status post fracture of 
the right tibia and fibula.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative an SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



